Case 15-34178        Doc 47     Filed 05/13/19     Entered 05/13/19 15:24:11          Desc         Page 1
                                                  of 3




                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

In re:                                                      Case No. 15 B 34178
         Jeaneice Morrow

                    Debtor(s)


         CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

        Marilyn O. Marshall, chapter 13 trustee, submits the following Final Report and Account
of the administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as
follows:

         1) The case was filed on 10/07/2015.

         2) The plan was confirmed on 01/19/2016.

         3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
NA .

       4) The trustee filed action to remedy default by the debtor in performance under the plan
on 11/15/2016, 07/16/2018.

         5) The case was Completed on 01/25/2019.

         6) Number of months from filing to last payment: 40.

         7) Number of months case was pending: 43.

         8) Total value of assets abandoned by court order: NA .

         9) Total value of assets exempted: NA .

         10) Amount of unsecured claims discharged without payment: $52,521.82.

         11) All checks distributed by the trustee relating to this case have cleared the bank .




UST Form 101-13-FR-S (9/1/2009)
Case 15-34178             Doc 47             Filed 05/13/19    Entered 05/13/19 15:24:11                Desc         Page 2
                                                              of 3



 Receipts:

           Total paid by or on behalf of the debtor                        $4,600.00
           Less amount refunded to debtor                                     $50.31

 NET RECEIPTS:                                                                                                $4,549.69


 Expenses of Administration:

     Attorney’s Fees Paid Through the Plan                                            $3,908.00
     Court Costs                                                                          $0.00
     Trustee Expenses & Compensation                                                    $199.95
     Other                                                                                $0.00
 TOTAL EXPENSES OF ADMINISTRATION:                                                                            $4,107.95

 Attorney fees paid and disclosed by debtor:                              $92.00


 Scheduled Creditors:
 Creditor                                                  Claim         Claim            Claim       Principal      Int.
 Name                                           Class    Scheduled      Asserted         Allowed        Paid         Paid
 1st Finl Invstmnt Fund                      Unsecured         227.00           NA              NA            0.00       0.00
 Aaron's Inc                                 Unsecured           0.00           NA              NA            0.00       0.00
 American InfoSource LP as agent for Direc   Unsecured         750.00        767.09          767.09           7.67       0.00
 America's Financial Lender                  Unsecured           0.00      1,698.27        1,698.27          16.98       0.00
 Americredit Financial Ser Inc               Unsecured      3,311.00       3,311.16        3,311.16          33.11       0.00
 AT & T                                      Unsecured      1,200.00            NA              NA            0.00       0.00
 Baxter Credit Union                         Unsecured         620.00        168.99          168.99           1.69       0.00
 Baxter Credit Union                         Unsecured           0.00        620.99          620.99           6.21       0.00
 Caine & Weiner                              Unsecured         216.00           NA              NA            0.00       0.00
 Cashcity Loans                              Unsecured      1,500.00       4,754.65        4,754.65          47.55       0.00
 Cashcity Loans                              Unsecured           0.00           NA              NA            0.00       0.00
 City of Chicago Department of Revenue       Unsecured      9,000.00       9,969.22        9,969.22          99.69       0.00
 Enhanced Recovery                           Unsecured         905.00           NA              NA            0.00       0.00
 Enhanced Recovery                           Unsecured         235.00           NA              NA            0.00       0.00
 ER Solutions/Convergent Outsourcing, IN     Unsecured         767.00           NA              NA            0.00       0.00
 Fifth Third Bank                            Unsecured         431.00        495.18          495.18           4.95       0.00
 Fifth Third Bank                            Unsecured           0.00           NA              NA            0.00       0.00
 Harvard Collection                          Unsecured      3,786.00            NA              NA            0.00       0.00
 Illinois Collection Service                 Unsecured         318.00           NA              NA            0.00       0.00
 Illinois Tollway                            Unsecured      2,500.00     20,498.10        20,498.10        204.98        0.00
 JVDB & Associates                           Unsecured      1,698.00            NA              NA            0.00       0.00
 Northwest Collectors                        Unsecured         500.00           NA              NA            0.00       0.00
 Peoples Gas                                 Unsecured            NA            NA              NA            0.00       0.00
 Peoples Gas                                 Unsecured          69.00           NA              NA            0.00       0.00
 Sallie Mae                                  Unsecured      1,700.00            NA              NA            0.00       0.00
 Sterling Uni                                Unsecured         260.00           NA              NA            0.00       0.00
 TCF National Bank                           Unsecured         480.00        480.00             NA            0.00       0.00
 United Student Aid Funds Inc (USAF)         Unsecured      2,017.00       1,890.61        1,890.61          18.91       0.00




UST Form 101-13-FR-S (9/1/2009)
Case 15-34178        Doc 47      Filed 05/13/19     Entered 05/13/19 15:24:11             Desc     Page 3
                                                   of 3



 Summary of Disbursements to Creditors:
                                                              Claim           Principal           Interest
                                                            Allowed               Paid               Paid
 Secured Payments:
       Mortgage Ongoing                                        $0.00              $0.00             $0.00
       Mortgage Arrearage                                      $0.00              $0.00             $0.00
       Debt Secured by Vehicle                                 $0.00              $0.00             $0.00
       All Other Secured                                       $0.00              $0.00             $0.00
 TOTAL SECURED:                                                $0.00              $0.00             $0.00

 Priority Unsecured Payments:
        Domestic Support Arrearage                             $0.00              $0.00             $0.00
        Domestic Support Ongoing                               $0.00              $0.00             $0.00
        All Other Priority                                     $0.00              $0.00             $0.00
 TOTAL PRIORITY:                                               $0.00              $0.00             $0.00

 GENERAL UNSECURED PAYMENTS:                             $44,174.26            $441.74              $0.00


 Disbursements:

         Expenses of Administration                             $4,107.95
         Disbursements to Creditors                               $441.74

 TOTAL DISBURSEMENTS :                                                                       $4,549.69


        12) The trustee certifies that, pursuant to Federal Rule of Bankruptcy Procedure 5009,
the estate has been fully administered, the foregoing summary is true and complete, and all
administrative matters for which the trustee is responsible have been completed . The trustee
requests a final decree be entered that discharges the trustee and grants such other relief as may
be just and proper.

Dated: 05/13/2019                             By:/s/ Marilyn O. Marshall
                                                                     Trustee

STATEMENT: This Unified Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (9/1/2009)
